DETAILED CORRESPONDENCE
This is the first office action regarding application number 16/236,613, filed on December 30th, 2018.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Drawings
5.	Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color (Figure 1). Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).

Specification
The disclosure is objected to because of the following informalities: In paragraphs [0010]- Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following informality: On line 5, “from the use input device” should read “from the user input device”.  
Claims 7 and 18 are objected to because of the following informalities:  “.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-16 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 claims dependency on claim 9, “The method of claim 9”. Claim 9 is a system, not a method, therefore claim 14 is improper and there is insufficient antecedent basis for the limitation “the predetermined pose or position”. Claims 15, 16 and 19 are rejected by virtue of dependency on claim 14.  For the purpose of examination, claim 14 will be read as if dependent on claim 13. “The method of claim 9” will be interpreted as “The method of claim 13”. 
It is also recommended to amend claim 15 to be dependent on claim 11 instead of claim 14. This is recommended because if claim 15 were to be dependent on claim 14, and claim 14 to be dependent on claim 13, there would be two different descriptions for the same “system function”, which can be misleading.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4, 6-8, 10-13 and 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Romo et al. (US 20160184032 A1 and Romo hereinafter).
Regarding Claim 1
Romo teaches a surgical robotic system (see at least "robotic surgery system"; Figs. 1-3), comprising:
a robotic manipulator arm (see at least Figs. 2A-E, robotic arms 202 and 204) configured for robotic positioning of a surgical instrument in a body cavity (see at least Figs. 2A-E), the robotic manipulator arm including at least one gesture force sensor (see [0028], [0031] and [0033 "To determine the user intent, the gesture type of the user may be detected. Determining the user intent may include determining that the force exerted on the robotic arm comprises at least one..."]);
at least one user input device remote from the robotic arm (see Fig. 34, command console 3400);
a robotic system controller (see [0014 "...a controller for operating the robotic arms…."]) responsive to input from the use input device to move the robotic manipulator during a surgical procedure (see [0282]-[0283]);
wherein the controller is further responsive to gesture force input applied directly by a user to the body of the robotic manipulator to initiate a predetermined system function (see [0035 "...The controller may be configured to (i) determine a user intent based on the force vector and timing characteristic of the detected force and (ii) automatically move the robotic arm in response to the determined user intent."], [0040] and [0015 "...Based on the determined user intent, the robotic arm may move in a predetermined  pattern."]).
Regarding Claim 2
Romo teaches the system of claim 1 (as discussed above in claim 1),
wherein the system function is movement of the manipulator arm to a predetermined pose or position (see [0040]. Moving the joint of the robotic arm, rotating the interface end and moving the interface end are examples of movement.).
Regarding Claim 4
Romo teaches the system of claim 1 (as discussed above in claim 1), 
wherein the system function is movement from a first mode of operation to a second mode of operation (see [0318]-[0319]. The disabled admittance mode corresponds to the first mode of operation and the enabled admittance mode corresponds to the second mode of operation.).
Regarding Claim 6
Romo teaches the system of claim 1 (as discussed above in claim 1), 
wherein the system function is movement from a first operational state to a second operational state (see [0029] and [0037]. The disabled movement mode corresponds to the first operational state and the enabled movement mode corresponds to the second operational state.).
Regarding Claim 7
Romo teaches the system of claim 6 (as discussed above in claim 6), 
wherein the first operational state in an arm disable state (see [0029] and [0037]. The disabled movement mode corresponds to the first operational state.).
Regarding Claim 8
Romo teaches the system of claim 1 (as discussed above in claim 1), 
further including a memory (see Fig. 1, electronics 114; [0108 "...sensor electronics 114—including components such as central processing unit, data bus, control circuitry, and memory…”]) having programmed rules or parameters defining force information that is as gesture force input, and wherein the controller is responsive to input from the gesture force sensor to determine whether said input is gesture force input (see [0015], [0031], [0033] and [0322]).
Regarding Claim 10
Romo teaches the system of claim 1 (as discussed above in claim 1), 
wherein the robotic arm includes a plurality of joints, and wherein the gesture force sensor comprises a plurality of force/torque sensors at said joints (see [0028] and [0036]).
Regarding Claim 11
Romo teaches a method of controlling a robotic arm (see [0016 “Aspects of the present disclosure provide methods of moving a system of robotic arms…”]), comprising:
manually applying a force to a body of a robotic arm (see [0031]);
receiving force information from a gesture force sensor on the robotic arm(see [0028], [0031] and [0033 "To determine the user intent, the gesture type of the user may be detected. Determining the user intent may include determining that the force exerted on the robotic arm comprises at least one..."]); 
determining, using the force information, whether the force is a gesture force input (see [0035 "...The controller may be configured to (i) determine a user intent based on the force vector and timing characteristic of the detected force and (ii) automatically move the robotic arm in response to the determined user intent."] and [0040]);
if the force is a gesture force input, initiating a predetermined system function (see [0015 "...Based on the determined user intent, the robotic arm may move in a predetermined  pattern."]).
Regarding Claim 12
Romo teaches the method of claim 11 (as discussed above in claim 11), 
wherein the determining step includes using the force information to determine the predetermined system function (see [0015], [0031], [0033] and [0322]) .
Regarding Claim 13
Romo teaches the method of claim 12 (as discussed above in claim 12), 
wherein the system function is electromechanical movement of the manipulator arm to a predetermined pose or position(see [0040]. Moving the joint of the robotic arm, rotating the interface end and moving the interface end are examples of movement.).
Regarding Claim 17
Romo teaches the method of claim 11 (as discussed above in claim 11), 
wherein the system function is movement from a first operational state to a second operational state (see [0029] and [0037]. The disabled movement mode corresponds to the first operational state and the enabled movement mode corresponds to the second operational state.).
Regarding Claim 18
Romo teaches the method of claim 17 (as discussed above in claim 17), 
wherein the first operational state in an arm disable state (see [0029] and [0037]. The disabled movement mode corresponds to the first operational state.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3, 14-15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Romo et al. (US 20160184032 A1 and Romo hereinafter) as applied to claims 1 and 11 above, and further in view of Zhou et al. (US 20190176334 A1 and Zhou hereinafter).
Regarding Claim 3
Romo teaches the system of claim 2 (as discussed above in claim 2), 
Romo is silent regarding movement of the manipulator arm to a predetermined pose or position wherein the predetermined pose or position is selected from the group consisting of storage configurations, draping configurations, instrument attachment configurations, home configurations.
Zhou teaches a robotic arm for surgery wherein the system function is movement of the manipulator arm to a predetermined pose or position (see [0038] and [0040]), wherein the predetermined pose or position is selected from the group consisting of storage configurations (see Fig. 4A, storage pose 410), draping configurations (see Fig. 4A, drape pose 436), instrument attachment configurations (see Fig. 4A, docking position 450; [0062 "... Once in the docking position 450, the robotic arm may be positioned for receiving a surgical instrument (e.g., end effector to be driven by an instrument driver on the robotic arm) and/or otherwise prepared for use during a surgical procedure."]), home configurations (see [0039 "...Additionally, some of the robotic arm poses may be off-plane outside of the reference plane, where the reference plane may provide a reference point or general “home” location…"]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Zhou to Romo. It would have been obvious to take the control system of Romo and further include predetermined storage, draping, instrument attachment and home configurations for the robot arm to move to, as taught by Zhou. Zhou teaches these predetermined configurations because it is desirable to have control modes and processes for assisting and simplifying pre-operative setup and post-operative teardown of the robotic surgical system. Application of the known technique taught by Zhou to the prior art system taught by Romo would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the predetermined pose or position is selected from the group consisting of storage configurations, draping configurations, instrument attachment configurations, home configurations. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).
Regarding Claim 14
Romo teaches the method of claim 9 (as discussed above in claim 13. For the purpose of examination, “the method of claim 9” has been read as “the method of claim 13), 
Romo is silent regarding movement of the manipulator arm to a predetermined pose or position wherein the predetermined pose or position is selected from the group consisting of storage configurations, draping configurations, instrument attachment configurations, home configurations.
Zhou teaches a robotic arm for surgery wherein the system function is movement of the manipulator arm to a predetermined pose or position (see [0038] and [0040]), wherein the predetermined pose or position is selected from the group consisting of storage configurations (see Fig. 4A, storage pose 410), draping configurations (see Fig. 4A, drape pose 436), instrument attachment configurations (see Fig. 4A, docking position 450; [0062 "... Once in the docking position 450, the robotic arm may be positioned for receiving a surgical instrument (e.g., end effector to be driven by an instrument driver on the robotic arm) and/or otherwise prepared for use during a surgical procedure."]), home configurations (see [0039 "...Additionally, some of the robotic arm poses may be off-plane outside of the reference plane, where the reference plane may provide a reference point or general “home” location…"]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Zhou to Romo. It would have been obvious to take the control system of Romo and further include predetermined storage, draping, instrument attachment and home configurations for the robot arm to move to, as taught by Zhou. Zhou teaches these predetermined configurations because it is desirable to have control modes and processes for assisting and simplifying pre-operative setup and post-operative teardown of the robotic surgical system. Application of the known technique taught by Zhou to the prior art system taught by Romo would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the predetermined pose or position is selected from the group consisting of storage configurations, draping configurations, instrument attachment configurations, home configurations. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).
Regarding Claim 15
Romo and Zhou teach the method of claim 14 (as discussed above in claim 14), 
Further, Romo teaches wherein the system function is movement from a first mode of operation to a second mode of operation (see [0318]-[0319]. The disabled admittance mode corresponds to the first mode of operation and the enabled admittance mode corresponds to the second mode of operation.).
Regarding Claim 19
Romo and Zhou teach the method of claim 15 (as discussed above in claim 15), further including the steps of;
Further, Romo teaches manipulating a user input device remote from the robotic arm to generate user input (see Fig. 34, command console 3400), and moving the robotic arm in response to the user input to manipulate a surgical instrument within a body cavity (see [0282]-[0283]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Romo et al. (US 20160184032 A1 and Romo hereinafter) as applied to claim 1 above, and further in view of Popovic (US 20120283747 A1 and Popovic hereinafter).
Regarding Claim 5
Romo teaches the system of claim 4 (as discussed above in claim 4), 
Romo is silent regarding wherein the first or second mode of operation is selected from the group consisting of a fully compliant mode, an RCM hand-guiding mode, a z-translate mode, and a wheels-unlocked mode.
	Popovic teaches a surgical robot wherein the system function is movement from a first mode of operation to a second mode of operation (see Abstract and [0020]. The active mode corresponds to the first mode of operation and the inactive mode corresponds to the second mode of operation.).
wherein the first or second mode of operation is a fully compliant mode (see [0039]. "in a manner similar to manual surgery" implies that the mode is fully compliant.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Popovic to Romo. It would have been obvious to take the control system of Romo and further include a fully compliant mode as a second mode of operation, as taught by Popovic. Popovic teaches this additional mode to simplify robot-surgeon interaction in endoscopy by allowing the robot to perform tasks, but also allowing the surgeon to instantly take manual control over the endoscope and allowing surgeon to reactivate robotic control subsequently. Application of the known technique taught by Popovic to the prior art system taught by Romo would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the first or second mode of operation being a fully compliant mode. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Romo et al. (US 20160184032 A1 and Romo hereinafter) as applied to claim 1 above, and further in view of Ruiz Morales (US 20100204713 A1 and Ruiz Morales hereinafter).
Regarding Claim 9
Romo teaches the system of claim 1 (as discussed above in claim 1), 
wherein the robotic arm includes an effector unit (see Fig. 1, Instrument Device Manipulator 117), the instrument attachable to the effector unit (see Fig. 1, tool 118),
Romo is silent regarding wherein the gesture force sensor is a 6 DOF force/torque sensor fixed to the effector unit.
Ruiz Morales teaches a surgery robot system wherein the robotic arm includes an effector unit (see Fig. 4, end effector unit 30), the instrument attachable to the effector unit (see Fig. 4, laparoscopic instrument 18), and wherein the gesture force sensor is a 6 DOF force/torque sensor fixed to the effector unit (see [0034 "In order to enable force feedback at a haptic interface of a surgeon, the effector unit advantageously comprises a sensor assembly comprising a 6 degrees-of-freedom (DOF) force/torque sensor..."]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Ruiz Morales to Romo. It would have been obvious to take the robotic arm of Romo and further include a 6 DOF force/torque sensor fixed to the effector unit, as taught by Ruiz Morales. Ruiz Moralez teaches this additional sensor in order to enable force feedback at a haptic interface of a surgeon. Application of the known technique taught by Ruiz Moralez to the prior art system taught by Romo would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the gesture force sensor being a 6 DOF force/torque sensor fixed to the effector unit. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Romo et al. (US 20160184032 A1 and Romo hereinafter) as modified by Zhou et al. (US 20190176334 A1 and Zhou hereinafter) in claim 15 above, and further in view of Popovic (US 20120283747 A1 and Popovic hereinafter).
Regarding Claim 16
Romo and Zhou teach the method of claim 15 (as discussed above in claim 15), 
Romo and Zhou are silent regarding wherein the first or second mode of operation is selected from the group consisting of a fully compliant mode, an RCM hand-guiding mode, a z-translate mode, and a wheels-unlocked mode.
	Popovic teaches a surgical robot wherein the system function is movement from a first mode of operation to a second mode of operation (see Abstract and [0020]. The active mode corresponds to the first mode of operation and the inactive mode corresponds to the second mode of operation.).
wherein the first or second mode of operation is a fully compliant mode (see [0039]. "in a manner similar to manual surgery" implies that the mode is fully compliant.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Popovic to Romo and Zhou. It would have been obvious to take the control system of Romo and Zhou and further include a fully compliant mode as a second mode of operation, as taught by Popovic. Popovic teaches this additional mode to simplify robot-surgeon interaction in endoscopy by allowing the robot to perform tasks, but also allowing the surgeon to instantly take manual control over the endoscope and allowing surgeon to reactivate robotic control subsequently. Application of the known technique taught by Popovic to the prior art system taught by Romo and Zhou would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the first or second mode of operation being a fully compliant mode. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Conus et al. (US 20190022857 A1). It is noted that this reference could be used to anticipate and/or render obvious the examined claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANNER LUKE CULLEN whose telephone number is (303)297-4384.  The examiner can normally be reached on Monday-Friday 7:30-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571)272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TANNER L CULLEN/Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664